EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McKee on March 8, 2021.

The application has been amended as follows:
IN THE CLAIMS:
	Claim 1.  In line 12, delete “about 15”, and insert ---about 15.58---.

	Claim 9.  In line 9, delete “about 15”, and insert ---about 15.58---.

	Claim 15.  In line 11, delete “about 15”, and insert ---about 15.58---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Initially, the examiner makes of record that withdrawn claims 9, 11, 12, 14-17 and 20 have been rejoined.  Instant claims 1, 4, 5, 8, 9, 11, 12, 14-17 and 20-23 are allowable for the reasons of record found in Applicant’s Remarks dated January 19, 2021 and March 4, 2021.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 8, 2021